Citation Nr: 0118961	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  97-00 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to the assignment of a compensable rating for 
postoperative right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
September 1969.  Service in the Republic of Vietnam is 
indicated.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
PTSD, and granted service connection for a right inguinal 
hernia, rated zero percent disabling.  Regarding the right 
inguinal hernia, the veteran appeals for the assignment of a 
compensable evaluation.

The veteran appeared for a personal hearing before the RO in 
July 1996.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The medical evidence of record does not demonstrate that 
the veteran has PTSD based on a verified stressful in-service 
event.

3.  The veteran's service-connected postoperative right 
inguinal hernia is manifested by an asymptomatic scar; there 
has been no recurrence of the hernia since 1989 and it does 
not require a truss or belt for support.


CONCLUSIONS OF LAW

1.  The veteran's PTSD was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2000).  

2.  The criteria for the assignment of a compensable rating 
for a postoperative right inguinal hernia have not been met.  
Veterans Claims Assistance Act, Pub. L. 106-475, 114 Stat. 
2096; 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.114, 
4118, Diagnostic Codes 7338, 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The service personnel records reflect that the veteran served 
in Vietnam from March to August 1967, and his military 
occupational specialty was "Ammo Tech."  The DD Form 214 
shows that he received the Rifle Marksmanship Badge, National 
Defense Service Medal, Vietnam Service Medal with one Star, 
Vietnam Campaign Medal with Device, and a Presidential Unit 
Citation.  

The service medical records indicate that the veteran 
underwent surgery to repair a right inguinal hernia and 
hydrocele in March 1966.  The remainder of the service 
records, including the August 1969 medical examination record 
on his separation from service, are negative for residuals of 
the right inguinal hernia repair. 

Other post-service medical evidence includes outpatient 
reports from a private medical facility, showing a diagnosis 
of a direct, recurrent right inguinal hernia in July 1989.  
The veteran reported that the hernia was job-related, and 
occurred when he attempted to lift a heavy glass door.  A 
surgical report indicates that a was performed in August 1989 
to repair the right inguinal hernia.  The surgeon reported 
that the veteran tolerated the procedure well.  The private 
records reveal that he received follow-up treatment for the 
hernia repair until February 1990.  

An August 1990 medical examination report from a private 
physician reflects that the veteran had no complaints of pain 
or numbness in his right inguinal area.  There was some spasm 
and pain in the right testicle area as well as some soreness 
in the right inguinal area with lifting.  On objective 
examination, the physician found a 13 centimeter scar on the 
right inguinal area, with vague tenderness in the area.  The 
physician reported that there was no evidence of a recurrent 
hernia.   

On August 1995 VA PTSD examination, the veteran explained 
that he was assigned to an ammunition dump in Da Nang.  He 
worked with ammunition that had been removed from deceased 
soldiers, and assisted in disarming and dumping it offshore 
as it could not be reused.  He reported that he helped load 
helicopters and trucks with ammunition during major 
operations.  He stated that although he was in a combat 
support role, he did not experience direct exposure to 
combat.  He described in-service stressors, including a 
fellow serviceman's death from an accidental shooting, and a 
rocket attack on a nearby airbase.  The physician noted that 
the veteran began using drugs and alcohol heavily while in 
Vietnam, and the veteran admitted to heavy drug and alcohol 
abuse since his return from Vietnam.  The veteran described 
that his PTSD symptoms began on his return from Vietnam, and 
included hyperarousal, insomnia, and exaggerated startle 
responses.  He also complained of irritability, and 
nightmares related to the soldier who was accidentally shot 
and killed.  On mental status examination, the veteran 
appeared alert, oriented, pleasant, and cooperative.  The 
psychiatrist reported that he found no evidence of a 
psychotic disorder or cognitive impairment.  The veteran 
recognized that he might need a great deal of support to 
break a lifelong pattern of substance abuse.  Axis I 
diagnosis was polysubstance dependence.  The psychiatrist 
expressly noted that he could not find the full criteria for 
PTSD at that time, due to an overlap involving the symptoms 
of the veteran's substance use disorder and the PTSD 
symptoms.  

VA skin and genitourinary examinations were also performed in 
August 1995.  The reports associated with those examinations 
were negative for a residual related to the veteran's in-
service right inguinal hernia repair.  

VA outpatient records dated from August to December 1995 are 
also negative for clinical findings of any residuals of a 
right inguinal hernia repair.  The outpatient records do 
reflect evaluations of the veteran's mental status, but do 
not indicate that the veteran reported any specific in-
service stressors.  The records reveal a history of post-
service drug and alcohol abuse, and the veteran stated that 
he had been sober and drug free since April 1995.  On 
clinical evaluation in September 1995, a physician reported 
difficulty in evaluating a mood disorder because of the 
veteran's history of extensive prolonged multiple substance 
abuse and dependence.  The clinical evaluation shows an Axis 
1 diagnosis of polysubstance dependence (currently sober and 
in a rehabilitation program), and PTSD.  The Axis II 
diagnosis was antisocial personality disorder.  

By December 1995 decision, the RO granted service connection 
for a residual scar, right inguinal hernia repair, and rated 
it zero percent disabling.  In the same decision, the RO 
denied service connection for PTSD.  The veteran initiated a 
timely appeal of the decision in January 1996.  

Subsequent to the December 1995 rating decision, the RO 
obtained additional VA records reflecting the veteran's 
involvement in various therapy and self-help groups, 
including PTSD group therapy.  The medical reports show that 
the veteran's PTSD-related symptoms included depression, 
anger, anxiety, mood swings, irritability, and recurring 
"war dreams."  

At the July 1996 hearing, the veteran testified that he was 
exposed to "conflict" while serving in Vietnam.  He 
answered "yes" when asked if he ever shot at anyone while 
in Vietnam, and reported that he was occasionally involved in 
fire fights when performing perimeter guard duty.  He 
described the incident involving the death of the soldier 
that was accidentally killed.  The veteran described the 
deceased serviceman as his "best friend," and reported that 
his name was William Smith or Smith Williams.  He continued 
to have nightmares and feelings of guilt concerning the 
soldier's death, and heard voices associated with the 
incident.  He also described the stressor involving two jet 
aircraft on the ground, fully loaded with ordinance and fuel, 
that were hit during a rocket attack.  He reported that he 
was one-quarter mile from the explosion.  He was not injured 
but he feared for his life.  He testified that he started 
using drugs in Vietnam in order to relax his mood.  He stated 
that he avoids war movies, and Asian persons remind him of 
Vietnam.  

The record reflects that the RO has requested information 
from the U.S. Marine Corps Historical Center (USMCHC) that 
might be pertinent to the veteran's claim.  In October 1996, 
the USMCHC responded to the RO's request for records by 
reporting that, generally, the information surrounding the 
alleged in-service stressors was insufficient for the purpose 
of conducting a meaningful search of unit diaries to verify 
stressors or casualties, inasmuch as it lacked the requisite 
specificity regarding combat, casualties, and the alleged 
stressful incidents.  

VA outpatient records dated in July 1996 show diagnoses of a 
small (3 centimeter) umbilical hernia, reducible; and fibrous 
scar tissue (described as well-healed) from a prior hernia 
repair.  The medical records indicate that no palpable 
inguinal hernia was found.  

On April 1997 VA general examination, the physician noted the 
veteran's history of PTSD and psychiatric follow-up during 
the prior two years.  Examination of the abdomen revealed a 
small ventral hernia, and no other abnormalities.  The 
diagnoses, in pertinent part, were PTSD and ventral hernia.  
VA medical records dated in May 1997 show a diagnosis of 
umbilical hernia, and a surgical report dated in the same 
month reflects that the veteran underwent surgery for an 
umbilical hernia repair.  There were no findings pertaining 
to a right inguinal hernia.

With additional information concerning the veteran and the 
unit in which he served while in Vietnam, the RO again 
requested the USMCHC to provide, if possible, information 
concerning the veteran's claim.  In June 1999, the USMCHC 
responded by forwarding unit diaries of the unit to which the 
veteran was assigned.  The unit diaries do not show that a 
William Smith or Smith Williams died while the veteran served 
in Vietnam, and no casualties were listed for the units to 
which he was assigned during his Vietnam service.  

On VA general medical examination in February 2000, the 
veteran complained of several medical problems, but did not 
complain of anything related to his postoperative right 
inguinal hernia.  Examination of his abdomen revealed no 
palpable masses, no pain to deep palpation, and no rebound 
tenderness.  The diagnoses included status post-operative 
umbilical hernia repair, with no sequelae; there was no 
reference to a right inguinal hernia.  

On the general examination in 2000, it was also reported 
that, in the veteran's case, there was a question of 
"malingering vs. 'symptom magnification.'"  The physician 
opined that the veteran's historical veracity was somewhat 
suspect, and the veteran's "stated goal" was to have 
service connection granted for PTSD.  It was reported that 
the veteran had threatened a VA psychiatrist with bodily 
harm, and a subsequent investigation revealed that his threat 
was motivated by his belief that this would help document 
that he had PTSD.  It was reported that all but one of the 
psychiatric interviewers who have evaluated the veteran in 
the past few years had downplayed PTSD as an active disorder, 
and the diagnostic focus appeared to be split between 
antisocial and personality disorder, depressive disorder, and 
schizophrenia, with Axis I diagnoses focusing on 
polysubstance abuse disorder.  

The most recent VA PTSD examination report associated with 
the claims file is dated in February 2000.  The veteran 
complained of depression, which he attributed primarily to 
his grief over the recent death of his mother.  He also 
complained of impaired attention and concentration, 
nightmares, insomnia, intrusive thoughts, flashbacks, temper 
tantrums, startle phenomenon, and hypervigilance.  He had 
occasional auditory hallucinations that he attributed to his 
flashbacks.  The veteran expressed that he had witnessed the 
deaths of his comrades, he had been shot at (but not 
wounded), and was under constant strain because he was 
stationed on the DMZ.  He believed that his nightmares and 
sleep disturbance were related in large degree to having 
experienced rocket attacks.  The veteran described mood 
swings and temper, and stated that he is prone to violence.  
He admitted that he had a tendency to get involved in fights, 
and had experienced mood swings ever since his adolescence.  
He believed that his PTSD was the catalyst of his substance 
abuse, and it also worsened his depression and temper.  Axis 
I diagnosis was PTSD, bipolar disorder, and polysubstance 
abuse, in remission.  Axis II diagnosis was borderline 
personality disorder.  Axis IV diagnosis was severe stressors 
due to his illness and its consequences.  The physician 
reported that the veteran had suffered from "post-traumatic 
stress disorder types of symptoms" since 1966 or 1967, 
particularly insomnia, nightmares, intrusive thoughts, 
depression, and temper outbursts.  The physician also opined 
"[a]lthough a propensity for violence and mood lability was 
present even before Vietnam, these were by far aggravated by 
his Vietnam experiences."  

In a November 2000 medical record from a VA medication 
clinic, a physician reported that the veteran was in a PTSD 
treatment program and receiving intensive outpatient 
psychotherapy.  The report does not indicate that his history 
or mental status was reviewed in any fashion at that time.  
However, the physician opined that  the PTSD was due to the 
veteran's service in Vietnam.  

In April 1999 (and also in the December 2000 substantive 
appeal), the veteran informed the RO that he had been issued 
a truss belt by a VA physician.  Of record is a request form 
indicating that a VA physician issued an abdominal truss for 
a ventral (emphasis added) hernia in April 1999.  (Service 
connection is in effect for a postoperative right inguinal 
(emphasis added) hernia.)

II.  Legal Criteria and Analysis - Service Connection for 
PTSD

The veteran contends that his PTSD is due to in-service 
stressors during his service in Vietnam.  He has reported the 
following in-service traumatic events:  1) he witnessed the 
death of a fellow serviceman who was accidentally shot by a 
soldier carelessly handling an M-16; 2) he witnessed a rocket 
attack on an airfield located approximately one-quarter mile 
away, with resulting explosions of aircraft and ordinance; 3) 
he had been shot at by the enemy (but was not wounded); and 
4) he was under constant strain because his unit was 
stationed on the DMZ, which he described as an area of 
conflict and infiltration.

Initially, the Board notes that a person who submits a claim 
for VA benefits has the responsibility to present and support 
a claim for benefits.  VA has a duty to assist the veteran in 
the development of facts pertinent to his claim.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 3.103, 3.159 
(2000).  VA's duty to assist includes obtaining medical 
records and medical examinations where indicated by the facts 
and circumstances of the case.  See, e.g., Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Regarding both issues on appeal in this case; entitlement to 
service connection for PTSD, and entitlement to a compensable 
rating for the service-connected residuals of a right 
inguinal repair, the evidence indicates that the veteran has 
undergone numerous VA clinical and psychological 
examinations.  The RO has obtained his service records and 
the reports generated on VA examinations.  The claims file 
shows that no medical care provider has indicated that 
pertinent records exist which have not already been 
furnished.  The record indicates that he has been informed of 
the evidence needed to substantiate his claims and the RO has 
complied with VA's notification requirements.  Thus, the 
record indicates, and the Board concludes, that the veteran 
was adequately informed of the evidence necessary to support 
his claims, all relevant records identified were obtained, 
and sufficient medical evidence for a determination of each 
issue on appeal has been furnished.  Therefore, the Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance is required in order to 
satisfy the duty to assist.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, his uncorroborated testimony 
is insufficient to establish the alleged noncombat stressor.  
Credible supporting evidence is required.  38 C.F.R. 
§ 3.304(f); Dizoglio v Brown, 9 Vet. App. 163 (1996).

Prior to June 18, 1999, (the effective date of 38 C.F.R. 
§ 3.304(f)) and at the time of the December 1995 RO rating 
decision on appeal, the old requirements for service 
connection for PTSD were:  medical evidence establishing a 
clear diagnosis of the condition; credible supporting 
evidence that the claimed stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1995).  The prior regulation provided 
that, if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.  The prior regulation also provided that, if 
the claimed in-service stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, was accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board concludes that 
the probative medical evidence has not established service 
connection for PTSD under either the new or old regulation 
pertaining to service connection for PTSD.  In rendering this 
conclusion, the Board notes that the substance of the 
previous 38 C.F.R. § 3.304(f) has not been significantly 
altered.  Under the new regulation, a clear (emphasis added) 
diagnosis of PTSD is not required but otherwise the three 
requirements remain essentially unchanged.  It still requires 
medical evidence of a current diagnosis of PTSD, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2000).  In this 
case, as explained below, there is medical evidence of PTSD.  
The primary impediment to a favorable decision on this issue 
is the absence of a verified stressor.  Therefore, because 
the general requirements of the regulation have not been 
substantively changed as pertains to this veteran, the Board 
finds that he was not prejudiced by not being notified of the 
change in the regulation.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records, and "consistent 
with the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) 
(2000); Doran v. Brown, 6 Vet. App. 283 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996) 
(citing Gilbert, 1 Vet. App. at 54).

In this case, the Board finds that there is no objective 
evidence that the veteran "engaged in combat with the 
enemy."  Service medical records show no references to 
combat, and service personnel records do not indicate that 
the veteran was engaged in combat with the enemy.  The 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  

As noted above, the service personnel records show that the 
veteran was awarded the Rifle Marksmanship Badge, National 
Defense Service Medal, Vietnam Service Medal with one Star, 
Vietnam Campaign Medal with Device, and a Presidential Unit 
Citation.  His military occupational specialty was an "Ammo 
Tech." or ammunition technician.  VAOPGCPREC 12-99 makes a 
distinction between "engaged in combat with the enemy" and 
"in a theater of combat operations" or "combat zone," 
including that the veteran have personally participated in 
the events.  Participation in a "campaign" or "operation" 
would not, in itself, establish that the veteran engaged in 
combat with the enemy.  Id.  The Presidential Unit Citation 
(PUC) is awarded to all of the personnel within a given unit.  
Therefore, the PUC does not necessarily indicate that an 
individual actually saw combat.  There is otherwise no 
military citation or supportive evidence that the veteran 
engaged in combat with the enemy.  In this case, given the 
veteran's military specialty and upon consideration of all of 
his service personnel records and other evidence of record, 
the Board finds that the PUC does not evince combat duty.  
See VAOPGCPREC 12-99.

Because it has not been shown that the veteran engaged in 
combat with the enemy, his lay testimony alone is not enough 
to establish the occurrence of the alleged stressors.  The 
Board finds that the service records or other evidence of 
record does not corroborate, substantiate, or verify the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  With regard to the in-service stressors 
reported by the veteran, many are vague as to details, and, 
as noted by the USMCHC, are therefore unverifiable.  For 
example, the veteran's report that he witnessed two aircraft 
explode after being hit in a rocket attack did not include 
specifics as to dates, location, or names.  As noted above, 
despite attempts to verify reported stressors through the 
USMCHC, said service department responded that, based on 
available evidence and department records, none of the 
veteran's reported in-service stressors could be verified, to 
include the purported death of a friend. Further, none of the 
service medical record entries note a history of stressful 
events or of symptomatology associated with stressful events 
related to the veteran's service in Vietnam.

In this case, the evidence of record includes various 
diagnoses of PTSD, most recently on thorough VA examination 
in February 2000.  None of the PTSD diagnoses, however, is 
based on a history which included a verified in-service 
stressor.  While one VA physician indicated that the veteran 
was not a reliable historian, the Board is aware that several 
psychiatrists have noted the veteran's reported in-service 
stressors, and have related his current PTSD diagnosis to his 
service in Vietnam.  However, the Board is not bound to 
accept the opinions of physicians or psychologists whose 
diagnoses of PTSD were based on an unverified history of 
stressful incidents as related by the veteran.  "Just 
because a physician or health care professional accepted 
appellant's description of his Vietnam experiences as 
credible, and diagnosed the appellant as suffering from PTSD, 
does not mean the [Board] is required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The U.S. Court of Appeals for Veterans Claims (the 
Court) has held that the diagnosis of PTSD must be based on a 
stressor history which has been verified, as an examination 
based on a questionable history is inadequate for rating 
purposes.  West, 7 Vet. App. 70.  The veteran's own service 
records do not mention the stressors, the Marine Corps 
Historical Center and the Department of the Navy, Marine 
Corps Personnel Management Support Branch could not 
corroborate the stressors, and the veteran has not provided 
names or other details which are required to attempt 
verification.  The veteran has submitted no independent 
evidence to show that his alleged stressors actually 
occurred. 

As the medical evidence in this case does not demonstrate a 
diagnosis of PTSD which is based on a verified stressful in-
service event, the Board must find that PTSD was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304(f).  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. 49.  The preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD and the veteran's appeal is denied.  38 
C.F.R. § 3.304(f).  

Additionally, the Board notes that since there is no evidence 
to corroborate any of the veteran's claimed stressors, there 
is no duty to obtain a nexus examination and opinion.  Under 
the VCAA, VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  Thus, no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. § 
5103A.


III.  Legal Criteria and Analysis - Compensable Evaluation 
for Residuals of Right Inguinal Hernia Repair.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The Board observes that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, as is the situation here, separate ratings can be 
assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's service-connected residuals of a right inguinal 
repair are rated under 38 C.F.R. § 4.114, Diagnostic Code 
7338, which provides for the evaluation of an inguinal 
hernia.  The rating criteria provide that a 60 percent rating 
is warranted when there are symptoms comparable with a large, 
postoperative, recurrent inguinal hernia, not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  A 30 percent rating is warranted when 
there are symptoms comparable with an inguinal hernia that is 
small, postoperative recurrent, or unoperated irremediable, 
not well supported by a truss, or not readily reducible.  A 
10 percent rating is warranted when the symptoms are 
comparable with a postoperative recurrent inguinal hernia, 
readily reducible and well supported by a truss or belt.  A 
zero percent rating is warranted when the symptoms are 
comparable with a small, reducible inguinal hernia, or 
without true hernia protrusion.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the 
doubt will be resolved in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3 (2000).

The post-service medical evidence shows treatment in 1989 for 
a recurrent right inguinal hernia and some testicular 
tenderness in 1990, but the only apparent residual from the 
postoperative inguinal hernia since then is an asymptomatic 
surgical scar.  In reviewing the medical evidence dated since 
the mid-1990s, the Board finds no indication of a recurrent 
right inguinal hernia or a readily reducible inguinal hernia 
supported by a truss or belt.  Several examination reports 
dated during this time are negative for even subjective 
complaints of pain, sensitivity, or any functional 
impairment.  The veteran has been treated for an umbilical or 
ventral hernia in recent years, but this post-service hernia 
is located in a different anatomical region and has not been 
associated with the service-connected right inguinal hernia. 

In sum, because there is no evidence suggesting that the 
postoperative right inguinal hernia repair is recurrent, 
readily reducible, or supported by a truss or belt, the Board 
finds that the assignment of a compensable rating is not 
warranted under 38 C.F.R. § 4.114, Diagnostic Code 7338.  VA 
examinations and outpatient records, to include a VA clinical 
evaluation in February 2000, along with the findings of 
private physicians, are entirely negative for showing the 
criteria that would warrant a 10 percent rating under 
Diagnostic Code 7338.  Although there is evidence that the 
veteran wears a truss, it is evident that the truss was 
issued by a VA physician for treatment of a nonservice-
connected ventral hernia, and is not related to the service-
connected right inguinal hernia repair.  Further, the Board 
finds that a compensable rating for the post-operative right 
inguinal hernia scar is not warranted inasmuch as the scar 
has not been described as poorly nourished, tender and 
painful, or productive of any limitation of function.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2000).

The Board has considered all pertinent aspects of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath, 1 Vet. 
App. 589.  The competent evidence of record simply does not 
provide a basis which permits an evaluation in excess of zero 
percent under the applicable diagnostic code outlined above.  
Specifically, the medical findings do not demonstrate that 
the degree of impairment resulting from residuals of the 
veteran's right inguinal hernia repair meet or more nearly 
approximate the criteria for a disability rating in excess of 
the zero percent currently assigned. 

As with the veteran's claim of service connection for PTSD, 
the preponderance of the evidence is against his claim for 
the assignment of a compensable rating of the service-
connected residuals of a right inguinal hernia repair.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
for an increased rating must be denied. Gilbert, 1 Vet. App. 
49.

Finally, the Board notes that it does not have the authority 
in the first instance to assign a higher rating for the 
postoperative right inguinal hernia on an extraschedular 
basis.  There is no evidence of an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards pertaining to service-
connected hernia disability.  Thus, the Board finds no basis 
to refer the case to appropriate VA officials for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1) (2000); Bagwell v. Brown, 9 Vet. App. 337 (1996).












ORDER

Service connection for PTSD is denied.

The assignment of a compensable rating for a postoperative 
right inguinal hernia is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

